Exhibit 10.5

 

CONCENTRA INC.

RESTRICTED STOCK AWARD AGREEMENT

 

November 28, 2005

 

Recipient: Norman C. Payson, M.D.

 

This Restricted Stock Award Agreement (the “Agreement”) is entered into as of
the 28th day of November, 2005 (the “Date of Grant”), between Concentra Inc., a
Delaware corporation (the “Company”), and you for the purpose of evidencing an
Award to you of Restricted Stock pursuant to the Concentra Inc. 2005 Stock
Option and Restricted Stock Purchase Plan for Non-Executive Chairman (the
“Plan”). Terms used herein with their initial letters capitalized and not
otherwise defined herein have the respective meanings assigned to them in the
Plan.

 

This Agreement and the Award of Restricted Stock granted herein are not binding
on the Company until you sign this document and return it to the Company’s Legal
Department.

 

1. Award of Restricted Stock; Escrow and Ownership of Restricted Shares.

 

(a) Pursuant to the Plan and Section 1(b)(ii) of Exhibit A to the Chairman’s
Agreement entered into as of November 28, 2005, between the Company and you (the
“Chairman’s Agreement”), the Board of Directors of the Company has granted to
you on this date the number of shares of Restricted Stock set forth below,
subject to adjustment pursuant to the provisions of Section 7 of this Agreement.
This Award is granted under Section 7 of the Plan and shall be governed by the
terms of the Plan and the Chairman’s Agreement. In the event of any
inconsistency between the Plan, this Agreement, and/or the Chairman’s Agreement,
the terms of the Chairman’s Agreement shall govern.

 

Restricted Stock:   402,137 shares   Grant No.: NEC3

 

(b) The Company shall issue in your name a certificate or certificates
representing the shares of Restricted Stock subject to the Award (the
“Restricted Shares”) and retain that certificate or those certificates until the
restrictions on such Restricted Shares expire or such Restricted Shares are
forfeited as provided herein. You shall execute one or more stock powers in
blank for those certificates and deliver those stock powers to the Company. You
hereby agree that the Company shall hold the certificate or certificates
representing the Restricted Shares and the related stock powers pursuant to the
terms of this Agreement until such time as such certificate or certificates are
either delivered to you or canceled pursuant to this Agreement. Promptly
following the expiration of the restrictions on the Restricted Shares as
contemplated in this Agreement, the Company shall cause to be issued and
delivered to you or your designee a certificate representing the number of
Restricted Shares as to which restrictions have lapsed, free of any restrictive
legend relating to the lapsed restrictions. The value of such Restricted Shares
shall not bear any interest owing to the passage of time.

 

(c) From and after the time that a certificate or certificates representing the
Restricted Shares has been issued in your name, you will be entitled to all the
rights of absolute ownership of the Restricted Shares, including the right to
vote those shares and to receive

 

1



--------------------------------------------------------------------------------

dividends thereon if, as, and when declared by the Board of Directors, subject,
however, to the terms, conditions and restrictions set forth in this Agreement.

 

2. Vesting Provisions. You may not sell, transfer, or otherwise alienate or
hypothecate Restricted Shares until your right to sell, transfer, or otherwise
alienate or hypothecate has vested. Except as otherwise provided in Section 3
hereof, on each of the following dates on which you shall continue to serve as
the Non-Executive Chairman pursuant to the terms of the Chairman’s Agreement,
the Restricted Shares will vest on each designated vesting date with respect to
the percentage of the Restricted Shares set forth in Section 1(a) hereof, as
adjusted pursuant to Section 7 of this Agreement, (rounded to the nearest whole
share):

 

Designated vesting date:

--------------------------------------------------------------------------------

  

Percentage of Restricted Shares set forth

in Section 1(a) hereof, as adjusted,

vesting on such designated vesting date:

--------------------------------------------------------------------------------

February 28, 2006    8.33% May 28, 2006    An additional 8.33% August 28, 2006
   An additional 8.33% November 28, 2006    An additional 8.33% February 28,
2007    An additional 8.33% May 28, 2007    An additional 8.33% August 28, 2007
   An additional 8.33% November 28, 2007    An additional 8.33% February 28,
2008    An additional 8.33% May 28, 2008    An additional 8.33% August 28, 2008
   An additional 8.33% November 28, 2008    The remaining Restricted Shares

 

3. Acceleration of Vesting Upon Certain Other Events.

 

(a) Accelerated Vesting Upon Certain Transactions. The Restricted Shares shall
become immediately and fully vested upon the occurrence, during the term of the
Chairman’s Agreement, of (i) a Change in Control (as defined below), (ii) an
Initial Public Offering (as defined below), or (iii) the sale by the Company of
all or substantially all of one or more of its operating divisions representing
in the aggregate 25% or more of the Company’s Consolidated EBITDA (as such term
is defined by the Company in announcing publicly its results of operations).

 

“Change in Control” shall mean the occurrence of any of the following events:

 

(i) The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of beneficial ownership of either (x) the then outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote

 

2



--------------------------------------------------------------------------------

generally in the election of directors (the “Outstanding Company Voting
Securities”), such that Welsh, Carson, Anderson & Stowe VIII, L.P., ceases to
own, in the aggregate, more than 50% of the Outstanding Company Common Stock or
of the Outstanding Company Voting Securities; provided, however, that for
purposes of this Subparagraph (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition of Company Common Stock or
other Company voting securities directly from the Company as part of or in
connection with a transaction which complies with clauses (A) and (B) of
subparagraph (iii) below; (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (C) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A) and (B) of Subparagraph
(iii) below; or

 

(ii) Individuals who, as of the Date of the Grant, constitute the Board of
Directors cease for any reason to constitute at least a majority of the
Incumbent Board (as hereinafter defined); or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination; (A) Welsh, Carson, Anderson &
Stowe VIII, L.P., beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

“Incumbent Board” means the individuals who constitute the Board of Directors on
the Date of Grant and any other individual who becomes a director of the Company
after that date and whose election or appointment by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Incumbent Board.

 

“Initial Public Offering” shall mean an underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”).

 

3



--------------------------------------------------------------------------------

(b) Accelerated Vesting Upon Certain Terminations of Chairman’s Agreement. The
Restricted Shares shall become immediately and fully vested in the event of the
termination of the Chairman’s Agreement pursuant to (i) Section 6(a) of the
Chairman’s Agreement upon your death, (ii) Section 6(b) of the Chairman’s
Agreement as a result of your becoming Disabled (as defined below),
(ii) Section 6(c) by the Company without Cause, or (iv) Section 6(d) of the
Chairman’s Agreement by you for Good Reason (as defined below). In the event the
Chairman’s Agreement is terminated by the Company for Cause (as defined below)
pursuant to Section 6(c) of the Chairman’s Agreement or you terminate the
Chairman’s Agreement without Good Reason pursuant to Section 6(e) of the
Chairman’s Agreement any Restricted Shares that have not previously vested will
be forfeited to the Company pursuant to Section 4 hereof.

 

“Disabled” means your inability, with reasonable accommodation, to perform the
essential functions of your duties and responsibilities under the Chairman’s
Agreement due to physical or mental illness or injury, or your otherwise
becoming disabled within the meaning of section 22(e)(3) of the Code, in either
case, for 180 consecutive calendar days and within 30 days after written notice
of termination is given (which may occur before or after the end of such 180 day
period) you shall not have returned to the performance of your material duties
and responsibilities under the Chairman’s Agreement, which results in the
termination of the Chairman’s Agreement by you or by the Company.

 

“Good Reason” means the occurrence of any one or more of the following events:

 

(i) a material adverse change or diminution in the nature or scope of your
authorities, status, powers, functions, duties, or responsibilities from those
set forth in Section 2 of the Chairman’s Agreement;

 

(ii) any removal by the Company of you from, or any failure to appoint or
reelect you to, the position indicated in Section 1 of the Chairman’s Agreement
except in connection with the Company’s termination of the Chairman’s Agreement
for Cause (as defined below) or Disability;

 

(iii) a failure by the Company to comply with any other material term or
provision of the Chairman’s Agreement or of any other written agreement between
you and the Company;

 

(iv) delivery by the Company of notice of non-renewal pursuant to Section 1 of
the Chairman’s Agreement; or

 

(v) the occurrence of a Change in Control.

 

“Cause” means the occurrence of any one or more of the following events:

 

(i) your willful or intentional failure to perform your material duties and
responsibilities under the Chairman’s Agreement (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
failure after the issuance of a Notice of Termination for Good Reason (as
defined in the Chairman’s Agreement) by you);

 

4



--------------------------------------------------------------------------------

(ii) your commission of an act of dishonesty or fraud of a material nature in
connection with the performance of your duties under the Chairman’s Agreement,
or your willful or intentional misconduct of a material nature in connection
with the performance of your duties under the Chairman’s Agreement; or

 

(iii) your conviction of, or entering of a plea of nolo contendere with respect
to, a felony.

 

(c) Modification of Vesting Schedule Upon Exercise of Purchase Option. In the
event you exercise the Purchase Option (as defined in Section 2(b) of the
Chairman’s Agreement), the vesting schedule set forth in Section 4 hereof shall
be modified, retroactively to the Date of Grant to the extent applicable, to
read as follows:

 

Designated vesting date:

--------------------------------------------------------------------------------

  

Percentage of Restricted Shares set forth

in Section 1(a) hereof, as adjusted,

vesting on such designated vesting date:

--------------------------------------------------------------------------------

February 28, 2006    12.5% May 28, 2006    An additional 12.5% August 28, 2006
   An additional 12.5% November 28, 2006    An additional 12.5% February 28,
2007    An additional 12.5% May 28, 2007    An additional 12.5% August 28, 2007
   An additional 12.5% November 28, 2007    The remaining Restricted Shares

 

(d) Other Accelerations. The Board of Directors of the Company or the
Administrator of the Plan, in its sole discretion, may at any time accelerate
the times set forth in Sections 2 and 3 hereof at which the Restricted Shares
will vest.

 

4. Forfeiture of Unvested Restricted Shares Upon Termination of Chairman’s
Agreement. If for any reason the Chairman’s Agreement is terminated, then your
rights shall terminate in any Restricted Shares for which restrictions have not
lapsed as of such date of termination (after taking into account the provisions
of Section 3), and such Restricted Shares shall be canceled. Your rights to
Restricted Shares shall terminate as provided in this Section 4 without any
payment of consideration by the Company; provided, however, that the portion, if
any, of any or all of the Restricted Shares held by you for which restrictions
have lapsed as of the date of such termination (after taking into account the
provisions of Section 3) shall survive the termination.

 

5. Certain Agreements Respecting Taxes. Upon the vesting of any Restricted
Shares you will have the right to sell to the Company a number of unencumbered
shares of Common Stock held by you for a period exceeding six months, and
otherwise qualifying as mature shares pursuant to then-applicable accounting
standards, and having a Fair Market Value equal to the amount of income and
other taxes payable by you in connection with such vesting.

 

5



--------------------------------------------------------------------------------

6. Representations.

 

(a) You represent and warrant to the Company that you will be acquiring the
Restricted Shares for your own account for the purpose of investment and not
with a view to or for sale in connection with any distribution thereof, and you
understand that (i) as of the date hereof, the Restricted Shares have not been
registered with the Securities and Exchange Commission by reason of their
issuance in a transaction exempt from the registration requirements of the
Securities Act, and (ii) the Restricted Shares must be held indefinitely by you
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration. If applicable, the stock certificates for
any Restricted Shares issued to you upon their vesting in accordance with this
Agreement will bear the following legend:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN SO REGISTERED OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

(b) You further represent and warrant that you understand the federal, state,
and local income tax consequences of the granting of the Restricted Shares to
you, the vesting of the Restricted Shares, and the subsequent sale or other
disposition of any Restricted Shares with respect to which the restrictions have
lapsed.

 

7. Equitable Adjustment.

 

(a) In the event of a merger, consolidation, reorganization, recapitalization,
stock split, stock dividend, extraordinary dividend, or other similar change in
the structure or capitalization of the Company, appropriate adjustments shall be
made to the Restricted Shares in order to prevent enlargement or dilution of
your rights hereunder, including, if applicable, adjustments to the number and
kind of shares of Common Stock or other securities, cash, or property subject
hereto or that may be delivered hereunder.

 

(b) No fractional shares will be issued or issuable pursuant to any adjustment
under this Section 7.

 

8. Continuation of Services. Neither the Plan nor the Restricted Shares shall
confer upon you any right to continue as Non-Executive Chairman, and such
relationship shall be governed by the terms of the Chairman’s Agreement.

 

9. Stockholders Agreement. No Restricted Shares will be issued to you pursuant
to this Agreement unless and until you have entered into the Stockholders
Agreement, dated as of August 17, 1999, between the Company and certain of its
stockholders, as amended (the “Stockholders Agreement”) (or unless and until you
have joined the Stockholders Agreement through an amendment thereto), with
respect to the Restricted Shares.

 

6



--------------------------------------------------------------------------------

10. Plan Documents. This Agreement is qualified in its entirety by reference to
the provisions of the Plan and the applicable provisions of the Chairman’s
Agreement, which are incorporated herein by reference.

 

11. Transfer Restrictions on Restricted Shares. If requested in writing by the
underwriters for the Initial Public Offering of securities of the Company, you
may not sell publicly any Restricted Shares for which restrictions have lapsed
or any other shares of Common Stock then held by you, without the consent of
such underwriters, for a period of not more than 180 days following the
effective date of the registration statement relating to such Initial Public
Offering.

 

12. General Provisions.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. If any one or more provisions of this Agreement
shall be found to be illegal or unenforceable in any respect, the validity and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

(b) This Agreement, the Plan and the Chairman’s Agreement contain the entire
agreement between the Company and you relating to the Restricted Shares and the
other matters set forth herein. Except as expressly provided in this Agreement
or the Plan with respect to certain actions permitted to be taken by the Board
of Directors of the Company or the Administrator of the Plan with respect to
this Agreement and the terms of the Restricted Shares, this Agreement may not be
amended, modified, changed, or waived other than by written instrument signed by
the parties hereto.

 

(c) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

(d) The definitions of Change in Control, Initial Public Offering, Incumbent
Board, Disabled, Good Reason, Cause, Purchase Option, and any other terms or
provisions of this Agreement that are explicitly set forth in the Chairman’s
Agreement shall be construed in accordance with the Chairman’s Agreement and
such events shall only occur for purposes of this Agreement only to the extent
they occur pursuant to the Chairman’s Agreement.

 

7



--------------------------------------------------------------------------------

Please acknowledge receipt of this Agreement by signing both copies of this
Agreement in the space provided below and returning them promptly to the
Company’s Legal Department.

 

CONCENTRA INC. By:  

/s/    Richard A. Parr II

--------------------------------------------------------------------------------

   

Richard A. Parr II

   

Executive Vice President

 

Accepted and Agreed to as of

the date first above written:

/s/    Norman C. Payson, M.D.

--------------------------------------------------------------------------------

Norman C. Payson, M.D.

 

8